DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The final office action sent 1-29-21 has been vacated in favor of the following non-final office action. The action sent 1-29-21 should have been non-final because of the new art rejection of claim 12 on pg 22. 
Claims 2, 6, 14-28 have been canceled. Claims 1, 3-5, 7-13, 29-31 remain pending. 
Applicant's arguments filed 11-16-20 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The title will have to be changed to more closely reflect the claimed subject matter. 
Claim Objections
Claim 12 and 13 can be written more clearly: the term IFITM should be spelled out before being abbreviated, and the sequences should be clearly referred to without parentheses, i.e. ---a chicken IFITM1 protein having the amino acid sequence of SEQ ID NO: 1, a chicken IFITM2 protein having the amino acid sequence of SEQ ID NO: 2, and …---
Claim Rejections - 35 USC § 112

An isolated chicken cell or a chicken cell within an embryonated egg comprising: 
i) an endogenous interferon-inducible transmembrane protein 2 (IFITM2) gene encoding an IFITM2 protein with at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 2; and 
ii) an interfering RNA that targets the IFITM2 gene, 
wherein the isolated chicken cell or chicken cell within an embryonated egg has reduced expression of the IFITM2 gene and increased susceptibility to viral infection as compared to an isolated chicken cell or a chicken cell within an embryonated egg comprising the endogenous IFITM2 gene that does not comprise the interfering RNA 
does not reasonably provide enablement for an isolated chicken cell or chicken cell in an embryonated egg with a knockout or mutation of an endogenous IFITM2 gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
A) The specification does not enable modifying an endogenous avian IFITM2 gene encoding SEQ ID NO: 2 by any means of transgenesis or knockout such that reduced endogenous IFITM2 expression or activity and increased susceptibility to viral infection occurs as broadly encompassed by claims 1, 5, 12 other than iRNA. 
Claim 1 is drawn to an isolated chicken cell or a chicken cell within an embryonated egg, 
wherein the isolated chicken cell or the chicken cell within the embryonated egg comprises a mutation in, or a knockout of, an endogenous interferon-inducible transmembrane protein 2 (IFITM2) gene that encodes an IFITM2 protein in a comparable wildtype chicken cell that lacks said mutation, 

wherein the mutation or knockout reduces expression and/or activity of the IFITM2 protein, wherein the isolated chicken cell or the chicken cell within the embryonated egg has increase susceptibility to viral infection compared to the wildtype chicken cell that lacks said mutation or knockout. 
12. A transgenic chicken in which the expression and/or activity of one or more of the following polypeptides, or a homologue thereof: Chicken IFITM1 (SEQ ID NO: 1); Chicken IFITM2 (SEQ ID NO: 2) and Chicken IFITM3 (SEQ ID NO: 3) is reduced, knocked-down or knocked-out.
Ostertag (WO 2012/158985) suggests making genetic modifications of endogenous chicken genes using zinc finger nucleases (para 11, 40). 
Macdonald (PNAS, May 14, 2012, E1466-E1472) stably transfected chicken PGCs with a gene trap cassette carrying a piggyback or Tol2 transposon. Macdonald did not teach knocking out, knocking down, inactivating, or decreasing expression/activity of a target gene. 
Van de Lavoir (2010/138946) knocked out an IgL gene in chicken PGCs (Fig. 20-22; Examples 24-25). 
Brass (WO 2011/072247) taught inhibiting IFITM1, 2, or 3 in chicken cells using nucleic acids to increase production of viruses for vaccines (pg 16, lines 1-13). Examples of cells are on pg 18, line 30, specifically primary chicken cells, embryonic avian egg cells, such as chicken (pg 19, line 14). Brass taught using siRNA against 
Everitt (Nature, 2012, Vol. 484, No. 7395, Pg 519-523) taught IFITM3 knockout mice were more susceptible to influenza infection and identified human IFITM3 as being susceptible to influenza infection. 
Since the time of filing, Smith (J. Virol., Dec. 2013, Vol. 87, No. 23, pg 12957-12966) taught chicken IFITM3 restricted influenza virus and lyssaviruses in vitro. Knockdown of chicken IFITM3 in isolated chicken fibroblasts increased influenza viral infection. 
Schusser (PNAS, Dec. 10, 2013, Vol. 110, No. 50, pg 20170-20175) obtained homologous recombination in chicken PGCs: 
“Although ES cells are not germ line competent in chickens, embryo-derived primordial germ cells (PGCs) can be cultured indefinitely, transfected, clonally selected, and reintroduced into the embryo where they colonize the gonad and give rise to fully transgenic progeny in the next generation (4–7). Thus, in chickens, cultured stem cell lines are specific for somatic lineages or the germ line but not both as with mouse ES cells” (pg 20170, col. 1, last 7 lines). 
“The first transgenic chicken was produced by direct DNA injection into the fertilized egg (15), a very inefficient process in which the transgene insertion site cannot be controlled. The efficiency increased with the use of retroviral (13, 16, 17) and lentiviral vectors (18), and more  (para bridging pg 20170-20171). 

Example 1, pg 23, describes “mining chicken IFITM sequences”. 
Example 2, pg 24, describes “annotating the chicken IFITM genes”. 
Example 3, pg 24, teaches “There was a negative correlation between the level of chIFITM3 being overexpressed and the percentage of cells infected by a lentivirus vector pseudotyped with, the lyssavirus envelopes LBS (Figure 6). The level of antiviral restriction of the chicken IFITMs was compared to their orthologous human proteins in A549 cells. Over-expression ofcMFI7M3 resulted in 94-91.5 % reduction 30 In infection of A549 cells to a range of lentivirus vectors pseudotyped with the lyssaviruses envelopes; RABV, LBV and MOKV.”  However, example 3 appears to be limited to human A549 cells overexpressing chIFITM3, and applicants do not teach the structure viral vector or promoter used to overexpress chIFITM3 or the specific type of virus used for infection challenge. “Overexpression of chIFITM3" caused “94-98.5% reduction in infection of A549 cells” and it appears the A549 cells were exposed to a “range of lentivirus vectors pseudotyped with the lyassviruses envelopes: RABV, LBV, and MOKV. Overexpression of chIFITMs in human cells and the resulting decreased infection by lentiviral vectors pseudotyped with lyssaviral RABV, LBV, or MOKV does not correlate to transgenic avian cells with reduced expression of IFITMs as required in claim 1. (Infecting IFITM expressing cells lines with pseudovirus is described on pg 27, line 32).
Example 4, pg 25, teaches chicken and human IFITM3 overexpressed in transduced human A549 cells localized "peri-nuclearly” while chicken and human 
Example 5, pg 25, describes treating DF-1 cells (a chicken fibroblast cell line) with siRNA against chIFITM3 which decreased expression 1.47 log fold (62.9%) (Fig. 4B). The cells treated with siRNA against chIFITM3 allowed increased influenza infection as compared to cells not treated with the siRNA (pg 25, lines 21-24, lines 35-37). siRNA knockdown is described on pg 28, line 27. 
The specification does not enable making a chicken cell claimed because applicants do not teach the specific structure of the reagents required to target, knockout, or mutate an endogenous IFITM2 gene encoding SEQ ID NO: 2 such that expression/activity is reduced and susceptibility to viral infection is increased as required in claims 1 and 12 by any means other than iRNA. 
Claims 1 and 12 encompasses modifying the chicken cell by any means of transgenesis, knockout or homologous recombination such that reduced endogenous IFITM2 expression or activity occurs. Despite the fact that iRNA does not modify the endogenous gene (see 112/2nd rejection), it is assumed claims 1 and 12 also encompasses introducing iRNA that reduces endogenous IFITM1, 2, or 3 expression which are enabled (see allowed claims in parent application). 
However, the specification does not teach the starting materials for any other means of mutating or knocking out IFITM2 such that decreased expression/activity (claims 1 and 12) and optionally increased susceptibility to viral infection (claim 1) occur. Specifically, the specification does not teach the target sequences in the IFITM2 gene for a pair of ZNFs, for a pair TALENs, or for gRNA (all of which are different and 
More specifically, claim 5 requires “knockout” of the IFITM2 gene encoding SEQ ID NO: 2; however, applicants do not teach the specific structure of the reagents required to target and knockout an endogenous IFITM2 gene encoding SEQ ID NO: 2 such that expression/activity is reduced and susceptibility to viral infection is increased as required in claims 1 and 12. The specification does not teach the target sequences in the IFITM2 gene for ZNFs, for TALENs, or for gRNA all of which are different and may not be present in a region required to knockout the gene. The specification does not teach the specific structure of any homology templates used by itself or in conjunction with a nuclease listed above by teaching the target sequences in the IFITM2 gene, the homology arms for targeting those sequence, or the coding sequence required for precise inactivation of the IFITM2 gene that causes decreased expression/activity of 
Claim 12 requires a transgenic chicken in which SEQ ID NO: 2 expression/activity has been reduced, knocked-down or knocked-out. However, the specification is limited to using iRNA in vitro (SEQ ID NO: 2) and does not teach transgenic chickens with any reduced, knocked down, or knocked-out SEQ ID NO: 2. The specification does not teach transgenic chickens that have decreased SEQ ID NO: 2 expression/activity survive. The specification does not correlate knocking down SEQ ID NO: 2 in isolated chicken cells using iRNA to knocking down SEQ ID NO: 2 locally or globally in vivo as broadly encompassed by claim 12. The specification does not teach inactivating SEQ ID NO: 2 globally/genomically in vivo as broadly encompassed by claim 12. The specification does not teach transgenic chickens with globally/genomically inactivated SEQ ID NO: 2 survive or have decreased susceptibility to viral infection as required in claim 12. Overall, the specification does not provide adequate guidance for making/using a transgenic bird with a reduced, knocked-down, or knocked out SEQ ID NO: 2 as required in claim 12. 
Furthermore, the specification lacks written description for any “homologue thereof” of SEQ ID NO: 2 as required in claim 12. The specification does not teach the essential structures or functions that define the IFITM2 of SEQ ID NO: 2. The 
In summary, applicants have merely suggested the beginning of a research effort without providing the reagents required to make the cells or transgenic chicken claimed. Given the mere suggestion to knockout targets using “homologous or targeted recombination events” (pg 16, lines 28-29), the lack of guidance in the specification for the target sites or starting materials for mutating or knocking out the IFITM2 gene using known techniques for ZNFs, TALENs, gRNA/CRISPR (optionally using a homology repair template), or standard homology templates, it would have required those of skill undue experimentation to identify target sequences specific for each technology (if they exist in the precise location required for precise modification), make the starting materials required to target the sequences, optionally insert a sequences that causes mutation or knockout, and obtain a chicken cell with any mutation or knockout of an endogenous IFITM2 gene encoding SEQ ID NO: 2 such that decreased expression/activity of SEQ ID NO: 2 (1, 12) and increased susceptibility to viral infection (1) occurs. 
Response to arguments
Applicants argue Van de Lavoir (2010/138946) knocked out an IgL gene in chicken PGCs (Fig. 20-22; Examples 24-25). Applicants’ argument is not persuasive. First, the reference is not “appended hereto as Exhibit 1”. More importantly, applicants do not teach the specific structure of any reagents required to target an endogenous IFITM2 gene encoding SEQ ID NO: 2 (which is the point of the rejection). For example, Pg 16 suggests creating knockouts by homologous or targeted recombination events 
Applicants argue Harriman (WO2011/019844) taught transgenic animals with “antibodies having minimal CDRs”. Applicants’ argument is not persuasive. First, the reference is not “appended hereto as Exhibit 2”. More importantly, the reference does not teach knocking out or mutating any gene in chicken cells. Most importantly, the specification and Harriman taken together do not teach the specific structure of any reagents required to make the cell of claim 1 or 12 other than iRNA. ‘844 cannot be relied upon for the specific structures of the target sequences of the IFITM2 gene or the precise reagents required to obtain the chicken cell or chicken cell within an 
Applicants argue Leighton (WO 2012/162422) taught chicken cells with a deletion in an endogenous JH gene segment. Applicants’ argument is not persuasive. First, the reference is not “appended hereto as Exhibit 3”. More importantly, the reference does not teach the specific structure of any reagents required to make the cell of claim 1 or 12 other than iRNA. ‘844 cannot be relied upon for the specific structures of the target sequences of the IFITM2 gene or the precise reagents required to obtain the chicken cell or chicken cell within an embryonated egg having any mutation or knockout that decreases expression/activity of SEQ ID NO: 2 and increases susceptibility to viral infection as required in claim 1 or 12. 
Applicants’ discussion bridging pg 11-12 of the response filed 11-16-20 is noted but does not appear to assert any new arguments. 

B) The specification does not enable any transgenic chicken in which IFITM1 or IFITM3 expression/activity has been reduced, knocked down or knocked out as required in claim 12 other than those described by Brass. Applicants fail to teach the starting materials, i.e. a vector for targeting an IFITM1 or IFITM3 gene for reasons set forth above such that the gene is knocked out, or chicken ES cells for making a transgenic chicken. Looking to the art at the time of filing, Brass described mutating or knocking out SEQ ID NO: 1 or 3 (see description above in section A)). No one taught the specific structure of the reagents required to target, knockout, or mutate an endogenous IFITM1 or 3 gene encoding SEQ ID NO: 1 or 3 such that expression/activity is reduced as 

C) The specification does not enable any transgenic chicken with a “heterogenic version of” IFITM1 (SEQ ID NO: 1), IFITM2 (SEQ ID NO: 2), or IFITM3 (SEQ ID NO: 3) as required in claim 13. The claim as written encompasses any IFITM from another species. The concept encompasses the heterogenic version replacing the endogenous sequence or being expressed in addition to the endogenous sequence. The concept encompasses using ZFNs, TALENs, gRNA/CRISPR in conjunction with a homology repair template that introduces the “heterogenic version”. The concept also use a transgenic chicken that expresses a “heterogenic version” of IFITM1, 2, or 3 as a result of random transgenesis in addition to endogenous IFITM1, 2, or 3 as encompassed by claim 13. If applicants are attempting to claim a transgenic chicken with a humanized IFITM gene, the specification and art at the time of filing are completely devoid of the specific reagents required for the precise replacement of endogenous IFITM sequences with human sequences such that functional expression of a humanized IFITM protein or an entire human IFITM protein occurs. Furthermore, the specification does not teach any homologues of SEQ ID NO: 1 or 3 for reasons cited above. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make or use a transgenic chicken expressing a “heterogenic version” of IFITM1, IFITM2, or IFITM3 as required in claim 13. 

Written Description
s 1, 3-5, 7-13, 29-31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) The specification lacks written description for any chicken cell with an endogenous avian IFITM2 gene encoding SEQ ID NO: 2 made by any means of transgenesis or knockout such that reduced endogenous IFITM2 expression or activity occurs as broadly encompassed by claims 1, 5, 12 other than iRNA. The claims and scope are described above. Claim 5 is specific to “knockout” of the ITIFM2 gene. 
The specification does not teach the starting materials for any means of mutating or knocking out IFITM2 such that decreased expression/activity of SEQ ID NO: 2 (claims 1 and 12) and optionally increased susceptibility to viral infection (claim 1) occur other than iRNA. Specifically, the specification does not teach the target sequences in the IFITM2 gene for a pair of ZNFs, for a pair TALENs, or for gRNA (all of which are different and may not be present in a region required for precise knockout or mutation having the desired effect). The specification does not teach the specific structure of any homology templates that are optionally required for mutation/knockout by teaching the target sequences in the IFITM2 gene, the homology arms for targeting those sequence, or the coding sequence required for precise mutation or inactivation of the IFITM2 gene that cause decreased expression/activity of SEQ ID NO: 2 and increased susceptibility to viral infection. Ostertag, Macdonald, van de Lavoir, Everitt, and the at the time of 
More specifically, claim 5 requires “knockout” of the IFITM2 gene encoding SEQ ID NO: 2; however, applicants do not teach the specific structure of the reagents required to target and knockout an endogenous IFITM2 gene encoding SEQ ID NO: 2 such that expression/activity is reduced and susceptibility to viral infection is increased as required in claims 1 and 12. The specification does not teach the target sequences in the IFITM2 gene for ZNFs, for TALENs, or for gRNA all of which are different and may not be present in a region required to knockout the gene. The specification does not teach the specific structure of any homology templates used by itself or in conjunction with a nuclease listed above by teaching the target sequences in the IFITM2 gene, the homology arms for targeting those sequence, or the coding sequence required for precise inactivation of the IFITM2 gene that causes decreased expression/activity of SEQ ID NO: 2 and increased susceptibility to viral infection. The art at the time of filing does not remedy this lack of guidance and cannot be relied upon for the specific structures of the target sequences of the IFITM2 gene or the precise reagents required to knockout the expression/activity of SEQ ID NO: 2 and increase susceptibility to viral infection as required in claim 5 and encompassed by claims 1 and 12.
Claim 12 requires a transgenic chicken in which SEQ ID NO: 2 expression/activity has been reduced, knocked-down or knocked-out. However, the 
Furthermore, the specification lacks written description for any “homologue thereof” of SEQ ID NO: 1, 2, or 3 as required in claims 12 and 13. The specification does not teach the essential structures or functions that define the IFITMs of SEQ ID NO: 1-3. The specification does not provide an assay for determining homologues of IFITM1, 2, or 3 (each of which have different functions). The specification does not teach any homologue of SEQ ID NO: 1, 2, or 3. 
In summary, applicants have merely suggested the beginning of a research effort without providing the reagents required to make the cells claimed, and it is not apparent applicants were reasonably in possession of isolated chicken cells, chicken cells in embryos, or a transgenic chicken with a mutated or knocked out IFITM2 such that 
An adequate written description of a genetically modified cell requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the reagents required to make the product and the product itself. It is not sufficient to define chicken cells solely by its principal biological property, i.e. having a mutated or knocked out IFITM2 gene that causes reduced IFITM2 activity and increased susceptibility to viral infection because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of chicken cells with that biological property. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all chicken cells with any mutation or knockout that causes reduced IFITM2 activity and increased susceptibility to viral infection without defining the starting materials required to do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. (See Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Given the mere suggestion to knockout targets using “homologous or targeted recombination events” (pg 16, lines 28-29), the lack of guidance in the specification for the target sites or starting materials for mutating or knocking out the IFITM2 gene using known techniques for ZNFs, TALENs, gRNA/CRISPR (optionally using a homology repair template), or standard homology templates, the specification lacks written description for the target sequences specific for each technology (if they exist in the 

B) The specification lacks written description for a transgenic chicken in which IFITM1 or IFITM3 expression/activity has been reduced, knocked down or knocked out as required in claim 12 other than those described by Brass. Applicants fail to teach the starting materials, i.e. a vector for targeting an IFITM1 or IFITM3 gene for reasons set forth above such that the gene is knocked out, or chicken ES cells for making a transgenic chicken. Looking to the art at the time of filing, Brass described mutating or knocking out SEQ ID NO: 1 or 3 (see description above in section A)). No one taught the specific structure of the reagents required to target, knockout, or mutate an endogenous IFITM1 or 3 gene encoding SEQ ID NO: 1 or 3 such that expression/activity is reduced as required in claim 12. In summary, applicants have merely suggested the beginning of a research effort without providing the reagents required to make the cells claimed. Furthermore, the specification does not teach any homologues of SEQ ID NO: 1 or 3 for reasons cited above. Given the mere suggestion to knockout targets using “homologous or targeted recombination events” (pg 16, lines 28-29), the lack of guidance in the specification for the target sites or starting materials for mutating or knocking out the IFITM1 or 3 gene using known techniques for ZNFs, TALENs, gRNA/CRISPR (optionally using a homology repair template), or standard 

C) The specification lacks written description for a transgenic chicken with a “heterogenic version of” IFITM1 (SEQ ID NO: 1), IFITM2 (SEQ ID NO: 2), or IFITM3 (SEQ ID NO: 3) as required in claim 13. The claim as written encompasses any IFITM from another species. The concept encompasses the heterogenic version replacing the endogenous sequence or being expressed in addition to the endogenous sequence. The concept encompasses using ZFNs, TALENs, gRNA/CRISPR in conjunction with a homology repair template that introduces the “heterogenic version”. The concept also encompasses a classic homology template. However, applicants do not teach the specific structure of the starting material, i.e. a homology vector that introduces a “heterogenic version”. The specification does not any sequences of a “heterogenic version” of an IFITM gene. The specification does not any targeting sequences for introducing the “heterogenic version” into endogenous chicken IFITM gene. The specification does not teach the structure of ZFNs, TALENs, gRNAs required to target sequences or of a homologous recombination template required to introduce a “heterogenic version” of IFITM. The specification does not teach how to use a 

The rejections of claims 1, 3-5, 7-13, 29-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 
The rejection of claim 1 regarding whether the IFITM2 that is 95% identical to SEQ ID NO: 2 is the protein encoded by the target gene or the protein encoded by the gene after modification has been withdrawn. The IFITM2 that is 95% identical to SEQ ID NO: 2 is the “IFITM2 protein” encoded by the “endogenous [IFITM2] gene”. Accordingly, the concept is limiting the structure of the IFITM2 protein, ergo the IFITM2 gene, before mutation or knockout. 
The rejection of claim 1 regarding “wherein the isolated chicken cell or chicken cell with an embryonated egg has reduced expression and/or activity of said IFITM2” has been withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 5-10, 29-31 under 35 U.S.C. 102a1 or 2 as being anticipated by Brass (WO 2011/072247) has been withdrawn. Brass taught inhibiting IFITM1, 2, or 3 in chicken cells using nucleic acids to increase production of viruses for vaccines (pg 16, lines 1-13). Examples of cells are on pg 18, line 30, specifically primary chicken cells, embryonic avian egg cells, such as chicken (pg 19, line 14). Brass taught using siRNA against IFITM1, 2, or 3 to inhibit expression/activity of the protein (pg 21).  Brass described chicken IFITM1 - AZJ03678 (SEQ ID NO: 1) - which is 100% homologous to the entirety of SEQ ID NO: 1 - and chicken IFITM3 - IFITM XP_001233950.1 - in FIG 9A which is 100% identical to 66 amino acids of SEQ ID NO: 3 (pg 14, line 9, through pg 15, line 33). Brass taught depleting IFITM1, 2, and/or 3 in combination (pg 16, lines 4-7). However, Brass did not teach mutating or knocking out an endogenous IFITM2 gene encoding an IFITM2 having the amino acid sequence of SEQ ID NO: 2. It can be said that Brass taught a chicken cell with a mutation or knockout of an IFITM2 protein and that the cell does not express the IFITM2 of SEQ ID NO: 2; however, claim 1 specifically requires an endogenous gene encoding the IFITM2 of SEQ ID NO: 2 is mutated or knockout which is not readily apparent from Brass who did not teach SEQ ID NO: 2. 

Claim 12 is rejected under 35 U.S.C. 102a1 or 2 as being anticipated by Brass (WO 2011/072247). 


Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 5, 7-10, 29-31 under 35 U.S.C. 103 as being unpatentable over Brass (WO 2011/072247) in view of Watanabe (2012/0073005) and Hernandez (Curr Protoc Microbiology, May 2010, Appendix 4, (A.4I.1-A.4I.8)) has been withdrawn for reasons cited above.  

Double Patenting
Claims 1, 3-5, 7-13, 29-31 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10202578. Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass isolated chicken cells or cells in an embryonated chicken 
Response to arguments
Applicants request the rejection to be held in abeyance. Applicants’ request is denied and is improper. A proper response may be i) an argument, ii) an amendment that overcomes the rejection, or iii) a terminal disclaimer. Rejections are not held in abeyance so as to expedite prosecution. Please decide how to proceed with these rejections and take action in the response. Failure to properly respond to each and every rejection will be considered non-responsive and will delay prosecution.  

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632